DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-39 and 50-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pengelly et al. (US 2013/0114849 A1).
Regarding claim 35, Pengelly discloses an object tracking device configured to determine a location of an object in a current frame of a video stream, at a point in time following output of a preceding frame of the video stream but preceding output of the current frame, the object tracking device comprising: a processor; (Paragraph 0021, 0023, and 0027, mobile device with processor for capturing images with objects that can be recognized and tracked)	and a memory comprising instructions executable by the processor (Paragraph 0022, memory storing data and code for running applications), whereby the object tracking device is operable to perform the following operations based on a location of the object determined by an object-detection server for a previous frame of the video stream: recursively track the location of the object in frames of the video stream following the previous frame up to the current frame; (Paragraphs 0043-0044, using a server to recognize objects and tracking recognized objects in older viewfinder frames up to a current viewfinder frame)	and recursively update a model of the object for the frames of the video stream up to a model of the object associated with the current frame, (Figure 11 and paragraph 0055, server generating a model from obtained viewfinder frame images)	wherein each model update associated with a particular frame of the video stream comprises at least one object feature representation extracted from at least one frame preceding the particular frame (Figure 11 and paragraph 0055, the model is displayed on screen of the mobile device for comparison to determine changes in a current viewfinder frame that can be provided to the server for generating models for display on the mobile device based on changes in the frames).
Regarding claim 36, Pengelly discloses wherein execution of the instructions by the processor further configures the object tracking device to: augment the current frame with perceptual information based on the location of the object in the current frame; and output the augmented current frame (Paragraph 0055, displaying the generated model to be used for tracking in the current viewfinder frame).
Regarding claim 37, Pengelly discloses wherein execution of the instructions by the processor configures the object tracking device to recursively track the location of the object by tracking the location of the object in each particular frame of a set of frames following the previous frame and ordered in output order, based on the model of the object associated with the particular frame and on one of the following: a location of the object in a preceding frame of the set, or for the first frame of the set, the location of the object determined by the object-detection server (Paragraph 0055 and figure 11, object of interest is identified in each obtained image for generating the model that can be used displayed and used for tracking in a current captured frame that is subsequently used for identifying the object again to generate the model).
Regarding claim 38, Pengelly discloses wherein execution of the instructions by the processor configures the object tracking device to recursively update the model of the object by updating the model for each particular frame of a set of frames following the previous frame and ordered in output order, based on the model associated with the particular frame and at least one object feature representation extracted from the particular frame (Figure 11 and paragraph 0055, each generated model generated from the obtained image frame is displayed with an obtained current viewfinder frame where that frame is subsequently provided for generating the model for display with the next current viewfinder frame).
Regarding claim 39, Pengelly discloses wherein execution of the instructions by the processor configures the object tracking device to determine the location B[n] of the object in the current frame I[n] by recursively tracking the location of the object and recursively updating the model of the object for each frame I[n−k+im] of the video stream, starting with i=1 and until n−k+im=n, (Paragraph 0044, tracking of objects at successive time intervals in older viewfinder frames) by: tracking the location B[n−k+im] of the object in frame I[n−k+im] based on the location B[n−k+(i−1)m] of the object in frame I[n−k+(i−1)m] and a model M[n−k+im] of the object associated with frame I[n−k+im], wherein the location B[n-k] of the object in frame I[n-k] is determined by the object-detection server; (Figure 11 and paragraph 0055, a model is generated using identified objects in a previous frame and the model is used to track the object in a current viewfinder frame)	increasing i by one; and updating the model M[n−k+im] of the object associated with frame I[n−k+im] based on the model M[n−k+(i−1)m] of the object associated with frame I[n−k+(i−1)m] and at least one object feature representation X[n−k+(i−1)m] extracted from frame I[n-k+(i−1)m], wherein parameters m, n, k are positive integers (Figure 11 and paragraph 0055, changes to the object after the comparison are recorded and the current viewfinder frame is used as the next image for identification of the object for generating the model).
Regarding claim 50, Pengelly discloses a wireless device comprising: an object tracking device according to claim 35; (See rejection of claim 35)	a camera configured to record video and generate a video stream; (Paragraph 0023, camera for capturing images)	a transmitter configured to transmit frames of the video stream to an object detection server; (Paragraph 0025, transceiver for sending to a remote computing environment such as the server, paragraph 0042)	and a receiver configured to receive information about respective locations of one or more objects in the frames, as determined by the object detection server (Paragraph 0025, transceiver can receive signals from the server about extracted features of tracked objects).
Regarding claim 51, similar reasoning as discussed in claim 35 is applied.
Regarding claim 52, similar reasoning as discussed in claim 39 is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pengelly et al. (US 2013/0114849 A1) in view of Ding et al. (US 2018/0137892 A1).
Regarding claim 43, Pengelly discloses all limitations as discussed in claim 35.	Pengelly further discloses wherein execution of the instructions by the processor configures the object tracking device to: receive, from the object-detection server, information about the location of the object determined by the object-detection server for the previous frame (Paragraph 0044, server tracking objects in older viewfinder frames).	Pengelly does not clearly disclose receive, from the object-detection server, information about the location of the object determined by the object-detection server for the previous frame and a timestamp associated with the previous frame; and identify the previous frame based on the timestamp received from the object-detection server.	Ding discloses tracking objects in video frames that each have a timestamp that are arranged in sequential order (Paragraph 0035).	Ding’s technique of tracking objects in video frames that each have a timestamp that are arranged in sequential order would have been recognized by one of ordinary skill in the art to be applicable to the tracking of objects in viewfinder frames of Pengelly and the results would have been predictable in the tracking of objects in viewfinder frames where each viewfinder frame can have a timestamp that allows the frames to be arranged in sequential order. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pengelly et al. (US 2013/0114849 A1).
Regarding claim 44, Pengelly discloses all limitations as discussed in claim 39.	Pengelly does not clearly disclose wherein execution of the instructions by the processor configures the object tracking device to remove object feature representations from the model of the object associated with the current frame to obtain a model of the object associated with the previous frame. However, Pengelly discloses determining changes to object data being tracked in a current viewfinder frame which then becomes an obtained frame for generating the model (Figure 11, elements 1190, 1120, and 1160). It would have been obvious that depending on the changes in the object data in the frames could result in the model being generated with features that are removed due to the changes. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 45, Pengelly discloses wherein execution of the instructions by the processor configures the object tracking device to: determine, at the point in time following output of the preceding frame but preceding output of the current frame, whether the object tracking device has received, from the object-detection server, information about the location of the object determined by the object-detection server for the previous frame; (Figure 11 and paragraph 0055, identification of object of interest in the viewfinder frame before display of the generated model)	and based on determining that the object tracking device has received the information, determine the location of the object in the current frame by recursively tracking the location of the object and recursively updating the model of the object in frames of the video stream (Figure 11 and paragraph 0055, determining changes in object data when compared to the current viewfinder frame for use as an image for identifying the object to generate the subsequent model).


Allowable Subject Matter
Claims 40-42, 46-49, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 40, the prior art does not clearly disclose the object tracking device according to claim 39, wherein execution of the instructions by the processor configures the object tracking device to determine the location B[n−k+im] of the object in frame I[n−k+im] based on B[n−k+im]=arg(max d(X[n−k+im](B*),X[m]) over (B*,m)), wherein: B[n−k+im] indicates a bounding box representation for the object, the bounding box representation defines a coordinate for a bounding box enclosing the object in frame I[n−k+im] and a size of the bounding box, d(⋅) is a similarity measure representing a similarity between object feature representations, X[m] indicates an object feature representation belonging to the model M[n−k+im] of the object associated with frame I[n−k+im], and X[n](B*) indicates an object feature representation extracted from location B* in frame I[n−k+im].
Regarding claim 41, the prior art does not clearly disclose the object tracking device according to claim 39, wherein execution of the instructions by the processor configures the object tracking device to: compare the parameter k with a parameter θ representing a number of frames that the object tracking device can process in terms of tracking the location of an object and updating the model of the object during the period of time between output of the preceding frame of the video stream and output of the current frame; and based on k≤θ, determine the location of the object in the current frame by recursively tracking the location of the object and recursively updating the model of the object in frames of the video stream.
Regarding claim 42, the prior art does not clearly disclose the object tracking device according to claim 39, wherein execution of the instructions by the processor configures the object tracking device to determine a value of the parameter m based on at least one of a processing power available for the object tracking device and a capacity of a battery configured to provide power to the object tracking device.
Regarding claim 46, the prior art does not clearly disclose the object tracking device according to claim 45, wherein execution of the instructions by the processor configures the object tracking device to, based on determining that the object tracking device has not received the information determine the location of the object in the current frame based on a location of the object determined by the object tracking device for the preceding frame and the model of the object associated with the current frame.
Regarding claim 47, the prior art does not clearly disclose the object tracking device according to claim 35, wherein the current frame comprises multiple objects and execution of the instructions by the processor configures the object tracking device to: determine, for each object of the multiple objects, a similarity between the location of the object as determined by the object-detection server for the previous frame and a location of the object as determined by the object tracking device for the preceding frame; and starting with one of the multiple objects having the lowest similarity and proceeding in an order based on increasing similarity, determining the respective locations of the multiple objects in the current frame by recursively tracking the respective locations of the object in frames of the video stream and recursively updating the respective models of the objects.
Regarding claim 48, the prior art does not clearly disclose the object tracking device according to claim 35, wherein the current frame comprises multiple objects and execution of the instructions by the processor configures the object tracking device to: determine, for each object of the multiple objects, a similarity between the location of the object as determined by the object-detection server for the previous frame and a location of the object as determined by the object tracking device for the preceding frame; and based on the similarity for a first one of the multiple objects being below a minimum similarity, determining the location of the first object in the current frame by recursively tracking the location of the first object and recursively updating the model of the first object in frames of the video stream.
Regarding claim 53, similar reasoning as discussed in claim 40 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takemura et al. (US 2018/0038689 A1) discloses tracking objects in previous frames based on a similar location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613